Case 1:18-cr-00204-NGG-VMS Document 1006 Filed 02/23/21 Page 1 of 2 PageID #: 18962




                                                               February 23, 2021

   VIA ECF
   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:     United States v. Keith Raniere, 18 Cr. 204 (NGG)

   Dear Judge Garaufis:

           I am currently counsel of record for Keith Raniere in the above-captioned matter. Mr.
   Raniere has retained new counsel to represent him in connection with this matter going forward.
   Attorneys Joseph McBride and Steven Alan Metcalf II have filed Notices of Appearances on the
   docket (Dkts. 999, 1000). Now that Mr. Raniere’s new counsel have entered appearances in this
   matter, I respectfully request to be formally relieved as counsel of record for Mr. Raniere. I have
   conferred with Mr. Raniere, informed him of my intent to withdraw and he agrees. I have also
   spoken to Mr. McBride and Mr. Metcalf II, who both consent to my withdrawl.

          Mr. Raniere will not be prejudiced by my withdrawl because he is already represented by
   new counsel of record, I have provided new counsel with the file in this matter and I will be
   available to provide new counsel with any other information they require.
Case 1:18-cr-00204-NGG-VMS Document 1006 Filed 02/23/21 Page 2 of 2 PageID #: 18963




           In accordance with Local Civ. Rule 1.4, this letter requesting leave of this Court to
   withdraw as counsel of record will be served upon Mr. Raniere and all parties in this matter. I am
   not asserting a retaining or charging lien in connection with this matter. I further request that
   another attorney from Brafman & Associates, Jacob Kaplan, who had filed a notice of appearance
   in this matter, be formally relieved as well.

                                                               Respectfully submitted,

                                                               /s/
                                                               Marc Agnifilo, Esq.


   cc:    All counsel (via ECF)
          Keith Raniere (via mail)




                                                   2
